DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After further consideration, the finality of the Office action mailed 12/21/21 is hereby withdrawn.  The amendment filed 2/11/22 has been entered.  Treatment of the amendment claims follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 33, the language on lines 7-10 recites various combinations of at least one (i.e. one or more) of the front panel, rear panel, opposing side panels and top panel where in certain combinations a single panel (such as the front panel) or sets of panels (such as the front and both a thermally conductive polymer and a polymer reinforced by a structural foam.  For such combinations, the claim is inaccurate because the disclosure does not support a single panel being constructed from both a thermally conductive polymer and a polymer reinforced by a structural foam.  In addition, the specification describes only the rear panel being comprised of a thermally conductive polymer and none of the remaining panels.  Also, the specification describes the front panel, opposing side panels, top panel and bottom panel as being comprised of a polymer that is reinforced by a structural foam and not the rear panel. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 18, 21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0341592 A1) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860) and JP 2005210070 A.
Regarding claim 13, Ito et al. disclose the claimed invention including a windshield (Fig. 1, 1); a cowl assembly (Fig. 5 with elements 3, 7 & 8) positioned at a base of the windshield (Fig. 5 illustrates the cowl assembly at the base of element 1); a mounting assembly including at least one panel section (Fig. 1, 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates mounting assembly 4 mounted within an open space behind element 3); and elements (Fig. 4, with 9, 10, 11) housed within the mounting assembly (para. [0025]).
As to claim 14, Ito et al. disclose wherein the mounting assembly is non- contiguous (not touching) with a cowl box (Fig. 4, 3) of the cowl assembly (Fig. 4 illustrates a molded box shaped housing that does not touch the cowl box 3 of the cowl assembly Fig. 4, with 3, 7 and 8).
Regarding claim 15, Ito et al. disclose Kimura discloses wherein the cowl assembly (Fig. 5 with elements 3, 7 & 8) includes a cowl box (Fig. 4, 3) including a front wall (See Fig. 3 reproduced below illustrating the leftmost portion of cowl box 3), a rear wall (See Fig. 3 reproduced below illustrating the rightmost portion of cowl box 3), and a bottom wall (Fig. 3, 8) extending between the front wall and the rear wall (Fig. 3 illustrates bottom wall 8 extending between the front and rear wall).  
[AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    427
    875
    media_image1.png
    Greyscale

Regarding claim 18, Ito et al. disclose wherein a first gap (See Fig. 1 reproduced below illustrating a first gap) extends between a front panel of the mounting assembly and the front wall of the cowl box, and a second gap (See Fig. 1 reproduced below illustrating a second gap) 
As to claim 21, Ito et al. disclose the mounting assembly including at least one panel section (Fig. 1, 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates mounting assembly 4 mounted within an open space behind element 3).
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image2.png
    630
    626
    media_image2.png
    Greyscale


As to claim 23, Ito et al. disclose an electrical load (Fig. 3 and para. [0025]).
Regarding claim 24, Ito et al. disclose wherein the mounting assembly (Fig. 1, 4) is a molded, box-shaped housing (para. [0025]) that includes a front panel (Fig. 4, front portion of 4), a rear panel (Fig. 4, rear portion of 4), opposing side panels (Fig. 4, side portions of 4), a top panel (Fig. 4, top portion of 4), and a bottom panel (Fig. 4, bottom portion of 4).  
As to claim 25, Ito et al. disclose comprising a first vent opening (Fig. 4, 9a) between the front panel and the top panel, and a second vent opening (Fig. 5, bottom portion with vent opening 9a) formed in the bottom panel.  

As to claim 27, Ito et al. disclose wherein the cowl assembly includes a first cantilevered support (Fig. 4, 7) for supporting a first portion of the mounting assembly and a second cantilevered support (Fig. 4, 8) for supporting a second portion of the mounting assembly.  
Regarding claim 28, Ito et al. disclose wherein the first cantilevered support (7) supports a first flange (Fig. 3, 9) of a front panel of the mounting assembly and the second cantilevered support (8) supports a second flange (Fig. 3, bottom portion of 4 resting on element 8) of a rear panel of the mounting assembly.  
As to claim 29, Ito et al. disclose wherein the mounting assembly (Fig. 1, 4) is suspended within the open space of the cowl assembly (Fig. 1 illustrates mounting assembly 4 mounted within an open space behind element 3 and para. [0025]) such that a first gap extends between a front wall of a cowl box of the cowl assembly and a front panel of the mounting assembly and a second gap extends between a bottom wall of the cowl box and a bottom panel of the mounting assembly (See Fig. 1 reproduced above illustrating the first and second gaps).  
Regarding claim 30, Ito et al. disclose wherein a cowl box (Fig. 1, 3) of the cowl assembly is supported by a dash panel (Fig. 1, 6).  
Ito et al. do not explicitly disclose that the element housed within the mounting assembly (Fig. 1, 4) is a supercapacitor system with a supercapacitor cell or that the electrical load is powered by the supercapacitor or the supercapcitor cell.  Ito et al. also do not disclose the mounting assembly being comprised of a thermally conductive polymer.
However, Kemmerling et al., Kurihara et al. and JP 2005210070A disclose a supercapacitor, an arrangement for mounting a speaker and a thermally conductive polymer, respectively.  
Kemmerling et al. disclose a supercapacitor (Fig. 1, 27) which may be operationally connected to other motor vehicle systems which use electrical energy.  In this case, the supercapacitor of Kemmerling et al. could be connected to the loudspeaker 4 of Ito et al. since supercapacitors have been known to supply loudspeakers with a steady signal and contribute to evening out the voltage.  Para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”).  
In addition, Kurihara et al. disclose an arrangement for mounting a speaker 24 in relation to a vehicle structure (door), where the mounting arrangement includes a speaker box 10 made from a polypropylene polymer (See Figure 8 and column 2, lines 13-23, especially line 23). 
Furthermore, JP 2005210070A discloses a capacitor having an associated layer of heat conduction material 5, where such material includes a polypropylene matrix with aluminum nitride particles (see the abstract) resulting in a thermally conductive polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (loudspeaker 4) of Ito et al. to include a supercapacitor that is operationally connected to components of the motor vehicle  which use electrical energy to store energy for storing and supplying power to the loudspeaker as taught in Kemmerling et al. in order to deliver energy for efficiently and selectively powering the electrical load of the loudspeaker/mounting assembly.  
It would also have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the at least one panel of the mounting assembly of Ito et al., as modified, to be made from a polypropylene polymer as taught by Kurihara et al. because polymers are known in the automotive art to be a light weight alternative where the benefit of improved fuel economy is a result of their use.  
It would have been further obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the polypropylene polymer mounting assembly panel of Ito et al., as twice modified, to include aluminum nitride particles resulting in a thermally conductive polymer as taught by JP 2005210070 A in order to help dissipate heat generated by the supercapacitor and avoid damage to the capacitor caused by excessive heating thereof.

Claims 13-15, 18, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,633,089 B2) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860) and JP 2005210070 A.
Regarding claim 13, Kimura discloses the claimed invention including a windshield (Fig. 1, 8); a cowl assembly (Fig. 1, 4) positioned at a base of the windshield; a mounting assembly (Fig. 1, molded box-like area below element 7 including at least one panel section and col. 3 ln. 59-65 and col. 3 ln. 3 which describes “The cowl box 4 further acts as a housing for a wiper unit 16”, i.e. Kimura teaches a mounting assembly which is the molded box shaped housing area of the cowl box 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates the open space of the cowl assembly 4); and elements (Fig. 1, 16 and 16a) housed within the mounting assembly.

Regarding claim 15, Kimura discloses wherein the cowl assembly (Fig. 1, 4) includes a cowl box (Fig. 1) including a front wall (Fig. 1, 5b), a rear wall (Fig. 1, 3b), and a bottom wall (Fig. 1, 5a) extending between the front wall and the rear wall (Fig. 1 illustrates bottom wall 5a extending between the front and rear wall).  
Regarding claim 18, Kimura discloses wherein a first gap (Fig. 1 illustrates spacing between reinforcing member 7 and the front wall 5b) extends between a front panel of the mounting assembly and the front wall (Fig. 1, 5b) of the cowl box, and a second gap (Fig. 1 illustrates lower spacing between the bottom portion of 7 and the bottom wall. 3a of the cowl box) extends between a bottom panel of the mounting assembly and the bottom wall of the cowl box.  
As to claim 21, Kimura discloses the mounting assembly including at least one panel section mounted within an open space of the cowl assembly (Fig. 1, molded box-like area below element 7 including at least one panel section and col. 3 ln. 59-65 and col. 3 ln. 3 which describes “The cowl box 4 further acts as a housing for a wiper unit 16”, i.e. Kimura teaches a mounting assembly which is the molded box shaped housing area of the cowl box 4).
As to claim 23, Kimura discloses an electrical load (col. 3 ln. 40-50).
Regarding claim 30, Kimura discloses wherein a cowl box (Fig. 1, 4) of the cowl assembly is supported by a dash panel (Fig. 1, 2).
Kimura does not explicitly disclose that the element housed within the mounting assembly is a supercapacitor.  Kimura also does not disclose the mounting assembly being comprised of a thermally conductive polymer.
However, Kemmerling et al., Kurihara et al. and JP 2005210070A disclose a supercapacitor, an arrangement for mounting a speaker and a thermally conductive polymer, respectively.
Kemmerling et al. disclose supercapacitor (Fig. 1, 27) which may be connected to windshield wipers and para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”). 
In addition, Kurihara et al. disclose an arrangement for mounting a speaker 24 in relation to a vehicle structure (door), where the mounting arrangement includes a speaker box 10 box made from a polypropylene polymer.  See Figure 8 and column 2, lines 13-23, especially line 23. 
Furthermore, JP 2005210070 A disclose a capacitor having an associated layer of heat conduction material 5, where such material includes a polypropylene matrix with aluminum nitride particles (see the abstract) resulting in a thermally conductive polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (windshield wiper motor) of Kimura to be a supercapacitor for supplying power to the windshield wiper as taught in Kemmerling et al. in order to deliver energy for selectively powering the electrical load of the windshield wiper.  
It would also have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the at least one panel of the mounting 
It would have been further obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the polypropylene polymer mounting assembly panel of Kimura, as twice modified, to include aluminum nitride particles resulting in a thermally conductive polymer as taught by JP 2005210070 A in order to help dissipate heat generated by the supercapacitor and avoid damage to the capacitor caused by excessive heating thereof.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0341592 A1) in view of Kemmerling et al. (US 2016/0319730 A1) and WO 2011109699A1.
Ito et al. disclose the claimed invention including a windshield (Fig. 1, 1); a cowl assembly (Fig. 5 with elements 3, 7 & 8) positioned at a base of the windshield (Fig. 5 illustrates the cowl assembly at the base of element 1); a mounting assembly including at least one panel section (Fig. 1, 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates mounting assembly 4 mounted within an open space behind element 3); and elements (Fig. 4, with 9, 10, 11) housed within the mounting assembly (para. [0025]).
Ito et al. do not explicitly disclose that the element housed within the mounting assembly (Fig. 1, 4) is a supercapacitor system with a supercapacitor cell or that the electrical load is powered by the supercapacitor or the supercapcitor cell.  Ito et al. also do not disclose a panel of the mounting assembly being comprised of a polymer that is reinforced by a structural foam.
However, Kemmerling et al. and WO’699 disclose a supercapacitor (Fig. 1, 27) and a structural material, respectively.
 Kemmerling et al. disclose a supercapacitor (Fig. 1, 27) which may be connected operationally connected to other motor vehicle systems which use electrical energy.  In this case, the supercapacitor of Kemmerling et al. could be connected to the loudspeaker 4 of Ito et al. since supercapacitors have been known to supply loudspeakers with a steady signal and contribute to evening out the voltage.  Para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”).
In addition, WO ‘699 discloses a structural material which is envisioned to be an improvement of materials used in constructing vehicle elements.  See paragraph [0003]. The material to be used is comprised of a polypropylene polymer (paragraph [0025], line 9) with polyvinyl chloride foam (paragraph [0026], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (loudspeaker 4) of Ito et al. to include a supercapacitor that is operationally connected to components of the motor vehicle  which use electrical energy to store energy for storing and supplying power to the loudspeaker as taught in Kemmerling et al. in order to deliver energy for efficiently and selectively powering the electrical load of the loudspeaker/mounting assembly.  
It would have also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the at least one panel of the mounting .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,633,089 B2) in view of Kemmerling et al. (US 2016/0319730 A1) and WO 2011109699A1.
Kimura discloses the claimed invention including a windshield (Fig. 1, 8); a cowl assembly (Fig. 1, 4) positioned at a base of the windshield; a mounting assembly (Fig. 1, molded box-like area below element 7 including at least one panel section and col. 3 ln. 59-65 and col. 3 ln. 3 which describes “The cowl box 4 further acts as a housing for a wiper unit 16”, i.e. Kimura teaches a mounting assembly which is the molded box shaped housing area of the cowl box 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates the open space of the cowl assembly 4); and elements (Fig. 1, 16 and 16a) housed within the mounting assembly.
Kimura does not explicitly disclose that the element housed within the mounting assembly is a supercapacitor.  Kimura also does not disclose a panel of the mounting assembly being comprised of a polymer that is reinforced by a structural foam.
However, Kemmerling et al. and WO’699 disclose a supercapacitor (Fig. 1, 27) and a structural material, respectively.  
Kemmerling et al. disclose a supercapacitor (Fig. 1, 27) which may be connected to windshield wipers and para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”).
In addition, WO ‘699 discloses a structural material which is envisioned to be an improvement of materials used in constructing vehicle elements.  See paragraph [0003]. The material to be used is comprised of a polypropylene polymer (paragraph [0025], line 9) with polyvinyl chloride foam (paragraph [0026], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (windshield wiper motor) of Kimura to be a supercapacitor for supplying power to the windshield wiper as taught in Kemmerling et al. in order to deliver energy for selectively powering the electrical load of the windshield wiper. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the at least one panel of the mounting assembly of Kimura., as modified, to be made from a polypropylene polymer with polyvinyl chloride foam as taught by WO ‘699 because polymers are known in the automotive art to be a light weight alternative where the benefit of improved fuel economy is a result of their use and foam components add increased strength.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0341592 A1) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860) and JP 2005210070 A as applied above to claim 13, and further and further in view of Nemesh et al. (US 2013/0264325 A1).
Ito et al., as modified, disclose the claimed invention including wherein the cowl assembly includes a cowl box (Fig. 4, 3), a front upper panel (Fig. 3 illustrates the front upper panel of cowl box 3), and a rear upper panel (Fig. 3 illustrates the rear upper panel of cowl box 
Ito et al., as modified, do not explicitly disclose a leaf screen or wherein the mounting assembly is received vertically between the leaf screen and the cowl.
However, Nemesh et al. disclose a leaf screen (Fig. 2, 212) disposed at the base of the windshield (Fig. 2, 208) capable of facilitating the vertical receipt of elements between itself and the cowl box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cowl assembly of Ito et al., as modified, to include a leaf screen with one or more openings in order to allow heat to dissipate out of the cowl assembly and positioned at the base of the windshield so that the mounting assembly is received vertically between the leaf screen and the cowl box.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,633,089 B2) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860) and JP 2005210070 A as applied above to claim 13, and further in view of Nemesh et al. (US 2013/0264325 A1).
Kimura, as modified, disclose the claimed invention including wherein the cowl assembly includes a cowl box (Fig. 1, 4), a front upper panel (Fig. 1, upper panel of 5b), and a rear upper panel (Fig. 1 illustrates rear upper panel), and further wherein the mounting assembly (Fig. 1, 7) is received vertically (Fig. 1 illustrates the mounting assembly 7 received vertically between the cowl box 4 and an area at the base of the windshield and horizontally between the front upper panel and the rear upper panel.
Kimura, as modified, do not explicitly disclose a leaf screen or wherein the mounting assembly is received vertically between the leaf screen and the cowl.
However, Nemesh et al. disclose a leaf screen (Fig. 2, 212) disposed at the base of the windshield (Fig. 2, 208) capable of facilitating the vertical receipt of elements between itself and the cowl box.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the cowl assembly of Kimura, as modified, to include a leaf screen with one or more openings in order to allow heat to dissipate out of the cowl assembly and positioned at the base of the windshield so that the mounting assembly is received vertically between the leaf screen and the cowl box.

Claim 33, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0341592 A1) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860), JP 2005210070 A and WO 2011109699A1.
Ito et al. disclose the claimed invention including a windshield (Fig. 1, 1); a cowl assembly (Fig. 5 with elements 3, 7 & 8) positioned at a base of the windshield (Fig. 5 illustrates the cowl assembly at the base of element 1); a mounting assembly including at least one panel section (Fig. 1, 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates mounting assembly 4 mounted within an open space behind element 3); and elements (Fig. 4, with 9, 10, 11) housed within the mounting assembly (para. [0025]).
Ito et al. do not explicitly disclose that the element housed within the mounting assembly (Fig. 1, 4) is a supercapacitor system with a supercapacitor cell or that the electrical load is powered by the supercapacitor or the supercapcitor cell.  In addition, Ito et al. also do not disclose the mounting assembly being comprised of a thermally conductive polymer.  Ito et 
However, Kemmerling et al., Kurihara et al., JP 2005210070A and WO 2011109699A1 disclose a supercapacitor, an arrangement for mounting a speaker, a thermally conductive polymer and a structural material comprised of foam, respectively.  
Kemmerling et al. disclose a supercapacitor (Fig. 1, 27) which may be connected operationally connected to other motor vehicle systems which use electrical energy.  In this case, the supercapacitor of Kemmerling et al. could be connected to the loudspeaker 4 of Ito et al. since supercapacitors have been known to supply loudspeakers with a steady signal and contribute to evening out the voltage.  Para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”).
In addition, Kurihara et al. disclose an arrangement for mounting a speaker 24 in relation to a vehicle structure (door), where the mounting arrangement includes a speaker box 10 box made from a polypropylene polymer.  See Figure 8 and column 2, lines 13-23, especially line 23. 
Furthermore, JP 2005210070 A disclose a capacitor having an associated layer of heat conduction material 5, where such material includes a polypropylene matrix with aluminum nitride particles (see the abstract) resulting in a thermally conductive polymer.
Also, WO ‘699 discloses a structural material which is envisioned to be an improvement of materials used in constructing vehicle elements.  See paragraph [0003]. The material to be used is comprised of a polypropylene polymer (paragraph [0025], line 9) with polyvinyl chloride foam (paragraph [0026], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (loudspeaker 4) of Ito et al. to include a supercapacitor that is operationally connected to components of the motor vehicle  which use electrical energy to store energy for storing and supplying power to the loudspeaker as taught in Kemmerling et al. in order to deliver energy for efficiently and selectively powering the electrical load of the loudspeaker/mounting assembly.  
It would also have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct at least one panel of the mounting assembly of Ito et al., as modified, to be made from a polypropylene polymer as taught by Kurihara et al. because polymers are known in the automotive art to be a light weight alternative where the benefit of improved fuel economy is a result of their use.  
It would have been further obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the polypropylene polymer mounting assembly panel of Ito et al., as twice modified, to include aluminum nitride particles resulting in a thermally conductive polymer as taught by JP 2005210070 A in order to help dissipate heat generated by the supercapacitor and avoid damage to the capacitor caused by excessive heating thereof.  
Finally, It would have also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct at least one panel of the mounting assembly of Ito et al., as thrice modified, to be made from a polypropylene polymer with .

Claim 33, as understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 6,633,089 B2) in view of Kemmerling et al. (US 2016/0319730 A1), Kurihara et al. (4,905,860) and JP 2005210070 A and WO 2011109699A1.
Kimura discloses the claimed invention including a windshield (Fig. 1, 8); a cowl assembly (Fig. 1, 4) positioned at a base of the windshield; a mounting assembly (Fig. 1, molded box-like area below element 7 including at least one panel section and col. 3 ln. 59-65 and col. 3 ln. 3 which describes “The cowl box 4 further acts as a housing for a wiper unit 16”, i.e. Kimura teaches a mounting assembly which is the molded box shaped housing area of the cowl box 4) mounted within an open space of the cowl assembly (Fig. 1 illustrates the open space of the cowl assembly 4); and elements (Fig. 1, 16 and 16a) housed within the mounting assembly.
Kimura does not explicitly disclose that the element housed within the mounting assembly is a supercapacitor.  Kimura also does not disclose the mounting assembly being comprised of a thermally conductive polymer. Kimura also do not disclose a panel of the mounting assembly being comprised of a polymer that is reinforced by a structural foam.
However, Kemmerling et al., Kurihara et al., JP 2005210070A and WO 2011109699A1 disclose a supercapacitor, an arrangement for mounting a speaker, a thermally conductive polymer and a structural material comprised of foam, respectively.  
Kemmerling et al. disclose supercapacitor (Fig. 1, 27) which may be connected to windshield wipers and para. [0030] describes “The energy storage device 27 may be, for example, an accumulator, a battery, or a capacitor (e.g., supercapacitor.) The energy storage device 27 of the engine system 18 may be operationally connected to other motor vehicle systems which user electrical energy, such as a starter motor, entertainment system, lights, powered windows, windshield wipers, etc.”).
In addition, Kurihara et al. disclose an arrangement for mounting a speaker 24 in relation to a vehicle structure (door), where the mounting arrangement includes a speaker box 10 box made from a polypropylene polymer.  See Figure 8 and column 2, lines 13-23, especially line 23. 
Furthermore, JP 2005210070 A disclose a capacitor having an associated layer of heat conduction material 5, where such material includes a polypropylene matrix with aluminum nitride particles (see the abstract) resulting in a thermally conductive polymer.
Also, WO ‘699 discloses a structural material which is envisioned to be an improvement of materials used in constructing vehicle elements.  See paragraph [0003]. The material to be used is comprised of a polypropylene polymer (paragraph [0025], line 9) with polyvinyl chloride foam (paragraph [0026], lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component (windshield wiper motor) of Kimura to be a supercapacitor for supplying power to the windshield wiper as taught in Kemmerling et al. in order to deliver energy for selectively powering the electrical load of the windshield wiper. 
 It would also have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the at least one panel of the mounting assembly of Kimura, as modified, to be made from a polypropylene polymer as taught 
 It would have been further obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the polypropylene polymer mounting assembly panel of Kimura, as twice modified, to include aluminum nitride particles resulting in a thermally conductive polymer as taught by JP 2005210070 A in order to help dissipate heat generated by the supercapacitor and avoid damage to the capacitor caused by excessive heating thereof.
Finally, It would have also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct at least one panel of the mounting assembly of Ito et al., as thrice modified, to be made from a polypropylene polymer with polyvinyl chloride foam as taught by WO ‘699 because polymers are known in the automotive art to be a light weight alternative where the benefit of improved fuel economy is a result of their use and foam components add increased strength.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896. The examiner can normally be reached 9-5:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612